Exhibit 10.1




*

Confidential treatment requested as to certain portions, which portions were
omitted and filed separately with the Securities and Exchange Commission.




AMENDMENT NO. 4 AND LIMITED WAIVER

TO NOTE AND WARRANT PURCHASE AGREEMENT




This Amendment No. 4 and Limited Waiver to Note and Warrant Purchase Agreement
(the "Amendment"), dated as of December 10, 2009 is between AE BIOFUELS, INC., a
Nevada corporation (the “Company”) and THIRD EYE CAPITAL CORPORATION, an Ontario
corporation, as agent (“Agent”).

RECITALS




A.

The Company, Agent and the Purchasers named therein entered into a certain Note
and Warrant Purchase Agreement, dated as of May 16, 2008, as amended by that
certain Amendment No. 1 to Note and Warrant Purchase Agreement, dated as of May
28, 2008 between the Company and Agent, and as further amended by that certain
Amendment No. 2 and Limited Waiver to Note and Warrant Purchase Agreement, dated
as of July 23, 2008 between the Company and Agent (as the same may be further
amended, restated, supplemented, revised or replaced from time to time, the
“Agreement”).  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

B.

The Company executed an Amendment No. 3 and Limited Waiver to Note and Warrant
Purchase Agreement dated March 31, 2009; however, the Company failed to satisfy
the conditions precedent to the effectiveness of such amendment and such
amendment is hereby deemed null and void.

C.

The Company has requested and the Agent and Purchasers have agreed to, among
other things, extend the maturity date for the Note and waive certain Events of
Default which have occurred and are continuing, but only to the extent and
subject to the limitations set forth in this Amendment and without prejudice to
the rights of Agent or any Purchasers.

D.

The Company has *










AGREEMENT




SECTION 1.

Reaffirmation of Indebtedness.  The Company hereby confirms that as of the date
of this Amendment the outstanding principal balance of the Notes and all accrued
and unpaid interest thereon is $5,979,557.80.




















--------------------------------------------------------------------------------

SECTION 2.

Amendments.  As of the date hereof, the following sections of the Agreement
shall be and hereby are amended as follows:

(A)

Recitals Part of Agreement.  The foregoing recitals are hereby incorporated into
and made a part of this Agreement, including all defined terms referenced
therein.

(B)

Section 4.2 (Payment of Interest).  Section 4.2 of the Agreement is deleted in
its entirety and amended by inserting the following in its place:

“4.2

Payment of Principal and Interest.  Commencing 15 days after the Initial Closing
and on the 10th day of each month thereafter, the Company shall pay to the Agent
the greater of (i) $100,000, and (ii) the Assigned Proceeds (as defined in that
certain Assignment of Proceeds Agreement, dated as of December 10, 2009 between
the Company and the Agent) received by the Company from the Specified Subsidiary
and/or AE Advanced Fuels Keyes, Inc, a wholly owned subsidiary of AE Biofuels
(“Project Company”).  Interest shall accrue on any principal payment due under
this Note and, to the extent permitted by applicable law, on any interest that
has not been paid on the date on which it is due and payable until such time as
payment therefor is actually delivered to the holder of the Note.

(C)

Section 4.3 (Payment at Maturity).  Section 4.3 of the Agreement is deleted in
its entirety and amended by inserting the following in its place:

“4.3

Payment at Maturity.  On June 30, 2010 (the “Maturity Date”), the Company will
pay the entire then outstanding principal amount of the Notes together with all
accrued and unpaid interest thereon.”

(D)

Section 4.4 (Optional Prepayments).  Section 4.4 of the Agreement is deleted in
its entirety and amended by inserting the following in its place

“4.4

Optional Prepayments.  The Company may, at any time and from time to time,
prepay all or any portion of the outstanding principal amount of the Note.  In
addition, the Company has the option to prepay any interest pursuant to Section
4.2. If more than one Note is outstanding, such prepayments shall be made pro
rata among the holders of the Notes on the basis of the outstanding principal
amount of the Note held by each holder. Any such prepayments made to the holder
pursuant to this paragraph 4.4 shall at the option of the Company be applied to
either: (i) first to accrued but unpaid interest and then to outstanding
principal; or (ii) to accrued but unpaid interest and then to future interest
payable under the terms of the Agreement.”

(E)

Section 4.5 (Mandatory Prepayments).  Section 4.5 of the Agreement is deleted in
its entirety and amended by inserting the following in its place:

“4.5

Mandatory Prepayments.  

(i)

On the Maturity Date, upon a Change of Control or upon the occurrence and during
the continuation beyond all applicable grace or cure periods of an Event of
Default (as hereinafter defined), the Company shall (a) prepay all of the Notes
for an





2




--------------------------------------------------------------------------------

amount equal to the then outstanding principal balance plus all accrued but
unpaid interest thereon, and (b) pay in full all of the other obligations owing
to Agent and Purchaser under or in connection with this Agreement, which amount
shall be calculated on the date of prepayment and be payable in cash on demand
in immediately available funds on such date.

(ii)

In addition to and not in limitation of the foregoing, if at any time prior to
the Maturity Date:

(A)

the Company, the Specified Subsidiary or the Project Company consummates project
financing through or by means of*, prepay all of the Notes.

(B)

the Company, the Specified Subsidiary or the Project Company consummate an
equity financing pursuant to which it sells common or preferred shares resulting
in net proceeds to the Company of not less than $5,000,000 at any one time or in
any 12 month period, and with the principal purpose of raising capital (a
“Qualified Equity Financing”), then the Company shall prepay the Notes in an
amount not less than forty percent (40%) of the net proceeds of any such
Qualified Equity Financing.

(C)

the Company sells the real estate located in the County of Vermilion, State of
Illinois, then, upon the consummation of such sale, the Company will pay to the
holder of the Note one hundred percent (100%) of the net proceeds of such sale.
 

(iii)

Notwithstanding anything to the contrary contained herein, all prepayments
pursuant to this Section 4.5 shall be applied in the following order of priority
to the payment of: (i) all then unpaid fees and expenses of Agent and Purchasers
under the Notes and other Transaction Documents other than those added to the
principal of the Note pursuant to this Amendment; (ii) accrued and unpaid
interest on the Notes (in such order as Agent shall determine in its sole
discretion); and (iii) the unpaid principal balance of the Notes.”

(F)

Section 5.1 (Financial Statements).  Section 5.1 of the Agreement is hereby
amended by inserting the following at the end of Section 5.1:

“From the date hereof, the Company will also provide to Agent within fifteen
(15) days of the end of each calendar month the Company’s projected cash flow
forecast including a written report summarizing all material variances between
the Company’s projected cash flow and actual operating results in form and
content satisfactory to Agent.”











3




--------------------------------------------------------------------------------

(G)

Section 5.4 (Note Restrictive Covenants).  Section 5.4 of the Agreement is
hereby amended by inserting the following new items “(xv)” and “(xvi)” and
“(xvii)” after item “(xiv):

“(xv) neither the Company nor any Significant Subsidiary shall pay or otherwise
redeem, exchange, purchase, retire or defease any Subordinated Debt, including,
without limitation, any such Indebtedness owing to Laird Q. Cagan.  For the
avoidance of doubt, Subordinated Debt does not include ordinary course trade
payables.

(xvi)

the Company shall not, and shall not permit any Significant Subsidiary to, sell,
assign, lease, transfer or otherwise dispose of all or a substantial part of the
Company’s or any Significant Subsidiary’s business or the Company’s or any
Significant Subsidiary’s assets without the prior written consent of Agent.

(xvii) the Company shall not permit the Specified Subsidiary or the Project
Company to pledge, sell, assign, lease, or transfer their respective assets
without the prior written consent of the Agent, which consent shall not be
unreasonably withheld, conditioned or delayed.”

(H)

Section 5.6 (Financial Covenants). The financial covenants in Section 5.6 of the
Agreement are hereby deleted.  

(I)

Section 7.1 (Events of Default).  Section 7.1 is amended by deleting the
reference to “(Definitions”) after “7.1” and inserting “(Events of Default)” in
its stead.

SECTION 3.

Conditions to Effectiveness.  This Amendment, and the consents and amendments
contained herein, shall be effective only upon and subject to satisfaction of
the following conditions precedent (the date of satisfaction of all such
conditions being referred to herein as the “Effective Date”):  

(A)

Agent shall have received and accepted an original of this Amendment duly
executed by the parties hereto;

(B)

Agent shall have received an extension and amendment fee of $350,000, which fee
shall be deemed fully earned and nonrefundable on the date of this Amendment and
shall be added to the outstanding principal balance owing on the Notes.  

(C)

Agent shall have received (i) an original duly executed Assignment of Proceeds
Agreement (the “Assignment Agreement”) for the pledge and assignment of 50% of
all cash dividends, cash royalties and all other proceeds thereof received by
the Company from time to time from the Specified Subsidiary and/or the Project
Company, including with respect to financing provided under the* (collectively,
the “Assigned Proceeds”), in connection with a project agreement and lease
agreement with Cilion, Inc. for a 55 million gallon per year ethanol plant owned
located in Keyes, California;








4




--------------------------------------------------------------------------------

(D)

Agent shall have received an original Guaranty Agreement duly executed by the
Project Company in form and content acceptable to Agent guaranteeing the
obligation of the Company to pay over to Agent the Assigned Proceeds,
subordinated only to the rights of any senior lender providing senior financing
to the Project Company in connection with the *.

(E)

The Company shall have received reimbursement of all fees, costs and expenses
owed to and/or incurred by Agent and its counsel in connection with the
Agreement and/or this Amendment, including, without limitation, the costs of
appraisals of the real property collateral located in Vermilion County, Illinois
and Clay County, Nebraska, which fees, costs and expenses shall be added by
Agent to the outstanding principal balance of the Notes;

(F)

Agent shall have received an amendment to the Warrant amending the exercise
price of the Warrants based on the volume weighted average trading price of the
Common Stock of the Company for the twenty trading days immediately preceding
the date of this Amendment. All other terms of the Warrant will remain the same;

(G)

Agent shall have received evidence that such other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as
Agent may reasonably request; and

(H)

(i) the representations and warranties contained herein and in all other
Transaction Documents shall be true and correct in all material respects as of
the date hereof and as of the date hereof as if then made, except for such
representations and warranties limited by their terms to a specific date; (ii)
no Event of Default shall be in existence after giving effect to this Amendment;
(iii) all proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to Agent.

SECTION 4.

Additional Covenants. As further consideration of Agent and Purchasers agreeing
to the amendments contained in this Amendment, the Company hereby agrees and
covenants with Agent as follows:

(i)

from the Effective Date until the Maturity Date, neither the Company nor any of
its Subsidiaries shall (a) file a voluntary petition in bankruptcy or file a
voluntary petition or file an answer or file any proposal of notice of intent to
file a proposal or otherwise commence any action or proceeding seeking
reorganization, arrangement or readjustment of its debts or which seeks to stay
or has the effect of staying any creditors or for any other relief under Chapter
11 of Title 11 of the United States Code, as amended from time to time and any
successor statutes and all rules and regulations promulgated thereunder (the
“Bankruptcy Code”), the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada), as amended and in effect from
time to time and the regulations issued from time to time thereunder, or under
any other bankruptcy, insolvency, liquidation, winding up, corporate or similar
act or law, provincial, state or federal, now or hereafter existing, or consent
to, approve of or acquiesce in, any such petition, proposal, action or
proceeding; or (b) apply for or acquiesce in the appointment of a receiver,
assignee, liquidator, sequestrator, custodian, monitor, trustee or similar
officer for it or for all or any part of its property or assets; or (c) make an
assignment for





5




--------------------------------------------------------------------------------

the benefit of creditors; in each case without first obtaining the prior written
consent of Agent; or (d) file any plan or arrangement under the Bankruptcy Code,
the Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors
Arrangement Act (Canada), as amended and in effect from time to time and the
regulations issued from time to time thereunder, or under any other bankruptcy,
insolvency, liquidation, winding up, corporate or similar act or law that
provides for, or would permit directly or indirectly, the Agent or any Purchaser
to be classified with any other creditor of the Company or any of its
Subsidiaries for the purposes of any such bankruptcy law or otherwise.

(ii)

in the event of any dissolution, bankruptcy, receivership, winding-up,
liquidation, arrangement, reorganization, restructuring or other similar
proceedings in respect of the Company or any of its Subsidiaries (whether
voluntary or involuntary), any proposal or other proceeding seeking a stay of
proceedings, reorganization or compromise of the claims of creditors in respect
of the Company or any of its Subsidiaries is commenced under the Bankruptcy
Code, the Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors
Arrangement Act (Canada), as amended and in effect from time to time and the
regulations issued from time to time thereunder, or under any other bankruptcy,
insolvency, liquidation, winding up, corporate or similar act or law,
provincial, state or federal, now or hereafter existing, or any distribution of
assets of the Company or any of its Subsidiaries is made among its or their
creditors in any matter whatsoever (each, an “Insolvency Proceeding”), Agent and
each Purchaser shall be treated as an unaffected creditor in such Insolvency
Proceeding, which shall provide that any stay of proceedings shall not apply to
(a) prevent Agent or any Purchaser from exercising any rights and remedies under
the Agreement and other Transaction Documents, including the right to terminate
the Agreement and made demand thereunder and from exercising its rights and
remedies with respect thereto and all security held in connection therewith; and
(b) without limiting clause (a) above, prevent Agent or any Purchaser from
applying to the Court for the appointment of a receiver, interim receiver,
receiver and manager and/or for the appointment of a trustee in bankruptcy in
connection with the enforcement of the charges in favor of Agent or any
Purchaser created pursuant to the Agreement and the other Transaction Documents
in connection with and for the purpose of payment of the Indebtedness evidenced
by the Note and all other obligations owing in connection therewith.

(iii)

in the event of any Insolvency Proceeding in respect of the Company or any of
its Subsidiaries, Agent and Purchasers shall have a right of first refusal to
provide to the Company and its Subsidiaries debtor-in-possession financing on
terms and conditions satisfactory to Agent and Purchasers, in their sole and
unfettered discretion.

The Company acknowledges and agrees that the failure to perform, or cause the
performance, of the foregoing covenants and agreements will constitute an Event
of Default under the Agreement and Agent and Purchasers shall have the right to
demand the immediate repayment in full in cash of all outstanding Indebtedness
owing to Agent and Purchaser under the Agreement, the Note and the other
Transaction Documents.  In consideration of the foregoing and the transactions
contemplated by this Amendment, the Company hereby (a) ratifies and confirms all
of the obligations and liabilities of the Company owing pursuant to the
Agreement and the other Transaction Documents and (b) agrees to pay all costs
and expenses of Agent and Purchasers in connection with this Amendment.  Except
as expressly set forth herein, (a) the





6




--------------------------------------------------------------------------------

Agreement and the other Transaction Documents remain in full force and effect,
(b) this Amendment shall not be deemed to be a waiver, amendment or modification
of, or consent to or departure from, any provisions of the Agreement or the
other Transaction Documents or to be a waiver of any provision or Event of
Default under the Agreement or the other Transaction Documents whether arising
before or after the date hereof or as a result of the transactions contemplated
hereby (except for the specific waiver referenced above), and (c) this Amendment
shall not preclude the future exercise of any right, remedy, power or privilege
available to Agent and/or Purchasers whether under the Transaction Documents or
otherwise.

SECTION 5.

Limited Waiver.  As of the date hereof, and subject to the conditions precedent
in Section 2 above, notwithstanding anything to the contrary in the Agreement or
any of the Transaction Documents, Agent and Purchasers agree as follows:

(A)

to hereby waive any breach or violation of the Agreement (and any resulting
Event of Default) under or as a result of the Company’s failure to comply with
the Current Ratio for the months of January, 2009 through the date hereof,
subject to receipt by Agent of a waiver fee of $150,000 in cash which fee shall
be added by Agent to the outstanding principal balance of the Notes; and

(B)

to hereby waive any breach or violation of the Agreement (and any resulting
Event of Default) under or as a result of the Company’s failure to comply with
the Stock Market Capitalization for the months of January, 2009 through the date
hereof, subject to receipt by Agent of a waiver fee of $150,000 in cash which
fee shall be added by Agent to the outstanding principal balance of the Notes.

Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Agent or Purchasers of any covenant or provision of the
Agreement, the other Transaction Documents, this Amendment, or of any other
contract or instrument among the Company, any of its Subsidiaries, Purchasers
and Agent, and the failure of Agent or Purchasers at any time or times hereafter
to require strict performance by the Company or any of its Subsidiaries of any
provision thereof shall not waive, affect or diminish any right of Agent or
Purchasers to thereafter demand strict compliance therewith.  Agent and
Purchasers hereby reserve all rights granted under the Agreement, the
Transaction Documents, this Amendment and any other contract or instrument among
the Company and/or any of its Subsidiaries, Purchasers and Agent.

SECTION 6.

Agreement in Full Force and Effect as Amended.  Except as specifically amended,
consented and/or waived hereby, the Agreement and other Transaction Documents
shall remain in full force and effect and are hereby ratified and confirmed as
so amended.  Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the
Agreement or any other Transaction Document or any right, power or remedy of
Agent or Purchasers, nor constitute a waiver of any provision of the Agreement
or any other Transaction Document, or any other document, instrument and/or
agreement executed or delivered in connection therewith or of any Default or
Event of Default under any of the foregoing, in each case whether arising before
or after the date hereof or as a result of performance hereunder or thereunder.
 This Amendment also shall not





7




--------------------------------------------------------------------------------

preclude the future exercise of any right, remedy, power, or privilege available
to Agent and/or Purchasers whether under the Agreement, the other Transaction
Documents, at law or otherwise.  All references to the Agreement shall be deemed
to mean the Agreement as modified hereby.  This Amendment shall not constitute a
novation or satisfaction and accord of the Agreement and/or other Transaction
Documents, but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Agreement and Transaction
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment, and each reference
herein or in any other Transaction Document to the “Agreement” shall mean and be
a reference to the Agreement as amended and modified by this Amendment.

SECTION 7.

Representations.  The Company hereby represents and warrants to Agent and
Purchasers as of the date of this Amendment and as of the date hereof as
follows:  (A) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (B) the execution,
delivery and performance by it of this Amendment and all other Transaction
Documents executed and/or delivered in connection herewith are within its
powers, have been duly authorized, and do not contravene (i) its articles of
organization, operating agreement, or other organizational documents, or (ii)
any applicable law; (C) no consent, license, permit, approval or authorization
of, or registration, filing or declaration with any Governmental Authority or
other Person, is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment or any other
Transaction Documents executed and/or delivered in connection herewith by or
against it; (D) this Amendment and all other Transaction Documents executed
and/or delivered in connection herewith have been duly executed and delivered by
it; (E) this Amendment and all other Transaction Documents executed and/or
delivered in connection herewith constitute its legal, valid and binding
obligation enforceable against it in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) after giving
effect to this Amendment, it is not in default under the Transaction Documents
and no Event of Default exists, has occurred and is continuing or would result
by the execution, delivery or performance of this Amendment; and (G) the
representations and warranties contained in the Transaction Documents are true
and correct in all material respects as of the date hereof as if then made,
except for such representations and warranties limited by their terms to a
specific date.

SECTION 8.

Right of First Refusal.  Agent and Purchasers agree to grant to the Company a
right of first refusal on any sale by the Agent or any Purchaser of any
Collateral or other assets of the Company or its Subsidiaries, foreclosed upon
or otherwise received from the Company or its Subsidiaries as a result of the
Purchase Agreement or any of the Transaction Documents.  The Company shall have
thirty (30) days exercisable by written notice delivered to Agent after the
Agent or any Purchaser enters into any definitive sale agreement pursuant to
auction or otherwise, with a bona fide third party purchaser, or the Agent or
Purchaser enters into or makes a creditor bid to acquire such Collateral, to
exercise such right of first refusal for the price and on the terms and
conditions contained in such purchase agreement or with respect to





8




--------------------------------------------------------------------------------

such bid.  Any purchase of Collateral by the Company by virtue of such right of
first refusal shall be made without recourse, representation or warranty of
Agent or any Purchaser.

If the Company does not exercise such right of first refusal, such right of
first refusal shall terminate. Such right of first refusal is not assignable by
the Company.

SECTION 9.

Miscellaneous.

(A)

This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Each party
agrees that it will be bound by its own facsimile signature and that it accepts
the facsimile signature of each other party.  The descriptive headings of the
various sections of this Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof or thereof.  Whenever the context and construction so require,
all words herein in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.

(B)

This Amendment may not be changed, amended, restated, waived, supplemented,
discharged, canceled, terminated or otherwise modified without the written
consent of the Company and Agent.  This Amendment shall be considered part of
the Agreement and shall be a Transaction Document for all purposes under the
Agreement and other Transaction Documents.

(C)

This Amendment, the Agreement and the Transaction Documents constitute the
final, entire agreement and understanding between the parties with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements between the parties, and
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto and thereto.  There are no unwritten oral agreements between
the parties with respect to the subject matter hereof and thereof.

(D)

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

(E)

The Company may not assign, delegate or transfer this Amendment or any of its
rights or obligations hereunder.  No rights are intended to be created under
this Amendment for the benefit of any third party donee, creditor or incidental
beneficiary of the Company or any of its Subsidiaries.  Nothing contained in
this Amendment shall be construed as a delegation to Agent or Purchasers of the
Company’s or any of its Subsidiaries’ duty of performance, including, without
limitation, any duties under any account or contract in which





9




--------------------------------------------------------------------------------

Agent or Purchasers have a security interest or lien.  This Amendment shall be
binding upon the Company and its respective successors and assigns.

(F)

All representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment and no investigation by Agent or
Purchasers shall affect such representations or warranties or the right of Agent
or Purchasers to rely upon them.

(G)

THE COMPANY HEREBY ACKNOWLEDGES THAT THE COMPANY’S PAYMENT OBLIGATIONS ARE
ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION, SETOFF, COUNTERCLAIM,
DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM AGENT OR ANY PURCHASER.  THE COMPANY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH PURCHASER AND THEIR
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE COMPANY MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER TRANSACTION DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS AMENDMENT.





10




--------------------------------------------------------------------------------

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Agent:

 

 

 

Third Eye Capital Corporation

 

 

  

 

 

 

 

By:  

/s/ David G. Alexander

 

Its:

David G. Alexander

Managing Director

 

 

 

 

 

 

Company:

 

 

 

AE Biofuels, Inc.

 

 

  

 

 

 

 

By:  

/s/ Eric A. McAfee

 

Its:

Eric A. McAfee

Chief Executive Officer

 

 








11


